Mr. Justice Dickey delivered the opinion of the Court: This is an action of assumpsit, by appellees against appellant, for the services of the inmates of the State Reform School. The services were rendered between April 1, 1873, and June 26, 1874. The services' were rendered under a special contract, made March 25, 1873, between the parties, by the terms of which appellant was to have the use of the services of fifty of the inmates for five years from April 1, 1873, in the manufacture of boots and shoes. The boys were to be selected by appellant. They were to work for appellant seven hours per day, and appellees were to provide rooms for the work, and keep them warm, and necessary store rooms, and subsist the inmates, and enforce discipline. For the first thirty days’ labor of each inmate, appellant was to pay nothing, and for each day’s labor after thirty days’ experience, appellant was to pay appellees at the rate of twenty-five cents per day. Part of the services were paid for at this rate. The declaration had a special count upon this contract, and the common counts. The issues were tried by the court, a jury being waived, and found for appellees, and judgment rendered against appellant for $1778.10. It is plain that the special contract was void. The appellees were a corporation, with special and limited powers and duties, and no power was conferred upon them to make this contract. It is insisted, however, by appellees, that, in the absence of any contract, a recovery was proper upon a quantum meruit. After a careful examination of the proofs, however, we do not find evidence sufficient to support the finding of the court upon a quantum meruit. It is suggested that the price named in the special contract may be taken as a basis. This would plainly be unjust. Appellant, at the request of appellees, provided himself, at great expense, with tools and materials for a continuous business for five years, and incurred expenses in educating the inmates, and might well find it profitable, upon such terms, to pay twenty-five cents per day for the services, and yet might not find it profitable to carry on the business for one year, and have the labor furnished free of charge. It is plain that a day’s labor by an inmate who had one year’s training at the business, might be worth very, much more than a day’s labor by the same inmate when he had but thirty days’ experience. The question to be tried for a recovery upon a quantum meruit is, simply, whether, in view of all the circumstances, the appellant ought, in equity and good conscience, to pay appellees anything more than has been paid for the use of the labor which he had, and if so, how much. In determining this question, all the surroundings are to be considered; the actual profit made in the manufacture of the goods; the reasonable expense of preparation, in view of the inducements held out, and the loss or sacrifice, if any, in having the business suddenly stopped, with a stock of raw materials on hand. The evidence seems not to have been addressed to this question, and does not furnish a satisfactory answer to it. The judgment is reversed and the cause remanded. Judgment reversed.